      Case 2:18-cv-14005-MVL-KWR Document 327 Filed 01/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 MELISSA RIVERA, ET AL                                              CIVIL ACTION
 VERSUS                                                             NO: 18-14005
 JENNIFER ROBINSON, ET AL                                           SECTION: "S" (4)


                                    ORDER AND REASONS

        IT IS HEREBY ORDERED that plaintiffs' Motion to Continue Trial and Request for

Virtual Trial (Rec. Doc. 325) is GRANTED in part and DENIED in part.

        Plaintiffs have moved for a continuance of the jury trial, currently set for June 14, 2021,

due to a conflict resulting from the scheduling of another trial in Section M of this court, set for

June 7 - June 15, 2021. They further request that due to the COVID-19 pandemic, the matter be

set as a virtual trial via Zoom.

        Defendants do not oppose the continuance, but request this matter not be re-set between

July 9 - 24, 2020, when defendant Jennifer Robinson is scheduled to be traveling internationally

for a mission trip. Defendants, do however, object to re-setting the matter as a virtual trial, via

Zoom. They ask that the matter be re-set for a trial date for which it seems realistic that in-person

jury trials could go forward. In so arguing, defendants point to the fact that the parties have

listed 73 witnesses between them (although they acknowledge some are duplicates), and contend

that while currently set as a five day trial, more likely at least seven days will be required.

        The court agrees that a trial of this size would be too unwieldy to try virtually. Moreover,

given that COVID-19 vaccinations have begun, the court is optimistic that in-person jury trials
     Case 2:18-cv-14005-MVL-KWR Document 327 Filed 01/13/21 Page 2 of 2




will resume in the not too distant future. Accordingly,

       IT IS HEREBY ORDERED that plaintiffs' Motion to Continue Trial and Request for

Virtual Trial (Rec. Doc. 325) is GRANTED in part and DENIED in part. This matter shall

be rescheduled as an in-person jury trial, commencing after July 24, 2021.

       New Orleans, Louisiana, this _____
                                     13th day of January, 2021.


                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                                 2
